     Case 2:19-cv-00847-JAD-NJK Document 7 Filed 06/11/19 Page 1 of 3




 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     WILLIAM M. ELLENSON,                                )
10                                                       )   Case No. 2:19-cv-00847-JAD-NJK
                                                         )
11                                 Plaintiff,            )
                                                         )
12   vs.                                                 )
                                                         )   STIPULATION OF EXTENSION OF
13   EQUIFAX INFORMATION SERVICES LLC;                   )   TIME FOR DEFENDANT EQUIFAX
                                                         )   INFORMATION SERVICES LLC TO
     CONN CREDIT CORP,                                   )
14                                                           FILE ANSWER
                                                         )
15                                 Defendants.           )
                                                         )   FIRST REQUEST
                                                         )
16

17           Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18    time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19    no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
20    AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

21    answer, move or otherwise respond to the Complaint in this action is extended from June 11,

22    2019 through and including June 25, 2019.          Plaintiff and Equifax are actively engaged in

23    settlement discussions. The additional time to respond to the Complaint will facilitate settlement

24    discussions. This stipulation is filed in good faith and not intended to cause delay.

25
      ...
26
      ...
27
28
     Case 2:19-cv-00847-JAD-NJK Document 7 Filed 06/11/19 Page 2 of 3




 1         Respectfully submitted this 11th day of June, 2019.

 2                                              SNELL & WILMER LLP

 3                                              By: /s/ Jeremy J. Thompson
                                                Jeremy J. Thompson
 4                                              Nevada Bar No. 12503
                                                CLARK HILL PLLC
 5                                              3800 Howard Hughes Drive, Suite 500
 6                                              Las Vegas, Nevada 89169
                                                Telephone: (702) 862-8300
 7                                              Facsimile: (702) 862-8400
                                                E-mail: jthompson@clarkhill.com
 8
                                                Attorneys for Defendant Equifax Information
 9                                              Services LLC
10
                                                No opposition
11
                                                /s/ David H. Krieger, Esq.
12                                              David H. Krieger, Esq.
                                                Nevada Bar No. 9086
13                                              HAINES & KRIEGER, LLC
14                                              8985 S. Eastern Ave., Suite 350
                                                Henderson, NV 89123
15                                              Telephone: (702) 880-5554
                                                Facsimile: (702) 385-5518
16                                              Email: dkrieger@hainesandkrieger.com
17
                                                Attorneys for Plaintiff
18
     IT IS SO ORDERED:
19

20
     __________________________
21   United States Magistrate Judge

22           June 11, 2019
     DATED: __________________
23

24
25

26

27
28

                                                  -2-
